644 S.E.2d 4 (2007)
BIO-MEDICAL
v.
NCDHHS.
No. 549A06.
Supreme Court of North Carolina.
March 8, 2007.
K. Edward Greene, Lee M. Whitman, Raleigh, Sarah M. Johnson, Winston-Salem, for Bio-Medical Applications.
Thomas R. West, Pamela A. Scott, William R. Shenton, Raleigh, Chad W. Essick, for Total Renal Care.
S. Todd Hemphill, Diana E. Ricketts, Raleigh, for Health Systems Management.
Susan K. Hackney, Amy Gray, Assistant Attorney Generals, for NCDHHS.
The following order has been entered on the motion filed on the 19th day of January 2007 by Defendant (NCDHHS) to Dismiss Appeal:
"Motion Allowed as stated in Opinion filed March 9, 2007 by order of the Court in conference this the 8th day of March 2007."